Citation Nr: 0411578	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  02-17 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty in June 1972 to June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


REMAND

The veteran submitted his substantive appeal in this case in 
September 2002.  At that time he indicated that he wanted to 
appear at a Board hearing to be held at the RO (Travel 
Board).  He submitted a second VA Form 9, also in September 
2002, and again indicated that he desired a Travel Board 
hearing.  His representative submitted a statement in 
September 2002 noting the veteran's request for a Travel 
Board hearing.

The RO wrote to the veteran in November 2002 and asked that 
he verify his intentions regarding his hearing.  The veteran 
responded that same month that he wanted a hearing before a 
member of the Board sitting in Washington, DC.

The veteran was scheduled for a Washington, DC hearing to be 
held on April 26, 2004.  The veteran was notified of his 
hearing date in March 2004.  The veteran thereafter submitted 
a statement that was received at the Board on April 13, 2004, 
wherein he requested to have his hearing rescheduled as a 
Travel Board hearing.  The veteran explained that he had not 
understood the need to travel when he submitted his November 
2002 statement; he said that he could not afford to travel to 
Washington DC.

In light of the foregoing, the Board grants the veteran's 
motion to have the hearing re-scheduled.  The case is 
REMANDED for the following:

The veteran should be scheduled for a 
hearing at the RO before a member of the 
Board.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

